Gtven, J.
I. The only question for us to determine is whether there is error in the conclusions of law announced by the court as applied to the facts of the case. The court found that the exemption of the private property of the members from corporate debts “does not apply to assessments against the members for losses under policies issued by this company, as such assessment is a debt of the individual stockholder, and not of the company.’ This conclusion is unquestionably correct. It is not the company that owes the assessment sought to be recovered but the defendant. It does not make his liability a corporate debt, that the assessment may go to the payment of such a debt.
II. The articles of incorporation provide that “there shall be seven managers to conduct said business.” The court found “that, as managers of said company, they were the agents of each person who, by applying for insurance, became a member thereof; and such person was bound by the acts of his agents in changing said by-laws, even though he had no actual notice of such change.” In the defendant’s application for his policy, he agreed as follows: “I hereby agree to pay all just assessments, and be governed in all cases by the by-laws of the association. In case it becomes necessary to collect assessments by law, I agree to pay a reasonable attorney’s fee.” By this agreement the defendant bound himself to be governed in all cases by the by-laws of the association. The articles of incorporation authorized the managers to “adopt such rules and by-laws as to them may seem proper.” In pursuance of this authority, they did, on May 15, 1886, ■ which was prior to the issuing of defendant’s policy, amend the by-laws so as to provide as follows: “No insurance shall be binding until the amount of property placed on the books of the company amounts to *688fifty thousand dollars.” They directed, “as that amount was. on hand in signed applications, the secretary was instructed to issue policies on all signed applications.” In view of these provisions, and the agreement of the defendant, and the nature and character of the organization of the company; the conclusion of the court as stated is certainly correct. The further conclusion of law that only one half of one per cent, on the amount of the defendant’s policy could be recovered during any one year is in exact’ accordance with the articles of incorporation.
III. There was certainly no fraud in the company’s not making the defenses here set up against the claim of Weidman. His policy was issued upon the samé kind of application as the defendant’s, and his contract of insurance was in all respects the same. We think the defenses are not available to this defendant, and certainly would not have been available to the company as against the claim of Weidman.
The questions we have considered are discussed under several heads, and in various phrases, by the appellant; but the law of the case is fully embraced in the four conclusions announced by the lower court, and these conclusions, we think, as applied to the facts, are without error. The judgment of the district court is therefore aeeirmed.